              Case 7:20-cv-08610-KMK Document 1 Filed 10/15/20 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------
RIVKA HALPERIN
on behalf of herself and
all other similarly situated consumers

                                    Plaintiff,

                  -against-


NORTHSTAR LOCATION SERVICES, LLC

                                    Defendant.

-----------------------------------------------------------

                                         CLASS ACTION COMPLAINT
                                                       Introduction
1.       Plaintiff Rivka Halperin seeks redress for the illegal practices of Northstar Location

         Services, LLC, ("Northstar") concerning the collection of debts, in violation of the Fair

         Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).

                                                              Parties

2.       Plaintiff is a citizen of the State of New York who resides within this District.

3.       Plaintiff is a consumer as that term is defined by Section 1692(a)(3) of the FDCPA, in that

         the alleged debt that Defendant sought to collect from Plaintiff is a consumer debt.

4.       Upon information and belief, Defendant’s principal place of business is located in

         Cheektowaga, New York.

5.       Defendant is regularly engaged, for profit, in the collection of debts allegedly owed by

         consumers.

6.       Defendant is a “debt collector” as that term is defined by the FDCPA, 15 U.S.C. §

         1692(a)(6).




                                                        -1-
                   Case 7:20-cv-08610-KMK Document 1 Filed 10/15/20 Page 2 of 14




                                                           Jurisdiction and Venue

7.           This Court has federal question jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C. §

             1331.

8.           Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), as the acts and transactions

             that give rise to this action occurred, in substantial part, in this district.

                                                 Allegations Particular to Rivka Halperin

9.           Debt collectors like Defendant Northstar use the credit reporting mechanism as a tool to

             persuade consumers to pay their debts, just like dunning letters and telephone calls.

             “[C]redit reporting is one of the most commonly taken steps in debt collection efforts.”1

10.          The purpose of the credit reporting system is to both pressure and reward consumers to

             timely pay their debts by denying them good credit if they fall behind and allowing them

             good credit if they keep up.

11.          The difference between a good and bad credit rating may fundamentally alter the financial

             outlook of individuals and families.

12.          The widespread use of credit reporting, not only by financial companies but also by

             insurers, landlords, and employers, has effectively turned credit reporting into a broadly

             yet all too often abused tool for collection.

13.          “A creditor's report of a debt to a consumer reporting agency is a "powerful tool, designed,

             in part, to wrench compliance with payment terms from its cardholder".2

14.          If debt collectors could just report all types of debt including erroneous, non-existent or

             disputed debts to the credit bureaus then any such free reign of credit reporting would




1
    Koller v. West Bay Acquisitions, L.L.C., 2012 WL 1189481, at *5 (N.D. Cal. Apr. 9, 2012).
2
    Rivera v. Bank One., 145 F.R.D. 614, 623 (D.P.R. 1993).




                                                                      -2-
              Case 7:20-cv-08610-KMK Document 1 Filed 10/15/20 Page 3 of 14




      enable debt collectors to effectively ruin all non-paying debtors’ credit, regardless of the

      disputed nature of the debt.

15.   This capability, had it existed would no doubt turn all debt collector credit reporting into

      an effective tool of blackmail regardless of the debt’s actual validity.

16.   It is self-understood that had such a powerful extortion tool existed in a debt collector’s

      arsenal. it would give the debt collector a level of leverage that is frightfully abusive and

      it would succeed in extracting payment from all debtors regardless of the debt’s actual

      validity.

17.   For this reason, Congress has placed substantial limits on the credit reporting collection

      tool.

18.   Under the FDCPA, debt collectors cannot hijack a debtor’s credit and they certainly

      cannot hold a debtor’s credit hostage if the debt is disputed.

19.   Debt collectors frequently will threaten to harm the consumer's credit as a cost-effective

      way to coerce payment of any debt.

20.   However, the FDCPA requires that debt collectors advise the consumers, whose debts

      they seek to collect, of specified dispute rights which congress instituted with the FDCPA.

21.   The FDCPA also prohibits a debt collector from unilaterally determining the validity of

      any debt or dispute.

22.   The dispute rights afforded by the FDCPA just require oral or written notification of a

      dispute by the debtor and do not hinge on the debtor’s reason for the dispute, rather the

      FDCPA's dispute rights give the debtor the absolute and unequivocal right to contest or

      dispute any debt. See. Mendez v. M.R.S. Assoc., 2004 WL 1745779 *2 (N.D. Ill. Aug. 3,

      2004). (A consumer is entitled to dispute the validity of a debt for a good reason, a bad




                                               -3-
                  Case 7:20-cv-08610-KMK Document 1 Filed 10/15/20 Page 4 of 14




           reason, or no reason at all), Whitten v. ARS National Servs. Inc., 2002 WL 1050320 *4

           (N.D. 111 May 23, 2002). (Imposing a requirement that a consumer have a `valid' reason

           to dispute the debt is inconsistent with FDCPA)

23.        These statutory rights protect the debtor from becoming the victim of a grueling cross-

           examination by the debt collector, who would be inquiring as to the nature of the dispute

           and would unilaterally subject the debtor to a self-governing interrogation, deliberation

           and determination as to the disputes validity as well as the debtor’s guilt or innocence.

24.        Congress has identified as harmful, the failure to report a disputed debt as disputed, and,

           the wisdom of that policy choice which requires debt collectors to accurately report that a

           consumer raises a dispute does serve a purpose, and a critical one.

25.        When a debt collector reports to a credit reporting agency that a debt is disputed, that

           notation of dispute will be reflected in the consumer’s credit report; however, the report

           will not be so notated simply because the consumer has submitted a dispute with the credit

           reporting agency.

26.        Therefore, only a debt collector-acknowledged dispute informs other creditors who view

           the consumer’s report of the dispute and thus allows them to take the dispute into

           consideration when evaluating the consumer for credit granting purpose.

27.        Most importantly, credit scoring models take a dispute reported by the furnisher into

           consideration, and they ignore any debt that the furnisher has marked as disputed. 3




3
  The Fourth Circuit noted this fact in Saunders v. Branch Banking & Trust Co., 526 F.3d 142, 146-47 (4th Cir. 2008), finding that “if BB & T
had [reported the debt as disputed], Trans Union would have reported both the debt and the dispute and would not have conside red the debt in
determining Saunders' total credit score. Thus, BB & T's decision to report the debt but not the dispute resulted in a much lower credit score for
Saunders than a report of both the debt and the dispute.”




                                                                       -4-
                   Case 7:20-cv-08610-KMK Document 1 Filed 10/15/20 Page 5 of 14




28.        During the pendency of a dispute, the credit scoring models will not take negative

           information into account in calculating the credit-score if the account is disputed.4 See.

           FTC and FRB, Report to Congress on the Fair Credit Reporting Act Dispute Resolution

           Process 22, n.139 (2006)5 (citing e-mail from Fair Isaac stating that its scoring models do

           take into consideration that an item is subject to a dispute that is being investigated),

           available at www.ftc.gov.

29.        However, this is only true if the debt collector, not the consumer, reports that the

           information is disputed. See Saunders v. Branch Bank & Trust Co., 526 F.3d 142 (4th

           Cir. 2008). (when a furnisher reports an ongoing dispute by the consumer, TransUnion

           does not include the disputed information in assessing the consumer’s credit score)

30.        Debt collectors like Northstar have recognised that when debtors exercise the dispute

           rights afforded them by the FDCPA, it throws a proverbial wrench into their unregulated

           and self governed use of the - credit reporting - weapon of mass-extortion.

31.        Under the FDCPA, "[O]nce a debt has been disputed, a debt collector cannot communicate

           the debt or consumer's credit information to others without disclosing the dispute... The

           right to dispute a debt is the most fundamental of those set forth in [the FDCPA], and it

           was reasonable to ensure that it could be exercised [orally] by consumer debtors who may

           have some difficulty with making a timely written challenge. Such debtor consumers

           would also undoubtedly benefit from ... having the fact of the dispute reported whenever

           the debt collector communicates with others about the debt, in accordance with §

           1692e(8)”6


4
  See, e.g., Toliver v. Experian Info. Solutions, Inc., 973 F. Supp. 2d 707, 711–12 (S.D. Tex. 2013) (“[w]hen the dispute notations were removed,
however, Toliver’s credit score declined significantly. . . . [w]hen the dispute notation was added back, her credit score increased significantly.”)
5
  (www.ftc.gov/os/comments/fradispute/P044808fcradisputeprocessreporttocongress.pdf)
6
  Hooks v. Forman, Holt, Eliades & Ravin, L.L.C., 717 F.3d 282 (2d Cir. 2013).




                                                                        -5-
                   Case 7:20-cv-08610-KMK Document 1 Filed 10/15/20 Page 6 of 14




32.        “Collector’s must communicate that a debt is disputed. The FDCPA does not give debt

           collectors the authority to determine unilaterally whether a dispute has merit.”7

33.        Upon information and belief, on a date better known by Defendant, Defendant began to

           attempt to collect an alleged consumer debt from the Plaintiff.

34.        The debt was purportedly owed to American Honda Finance Corp. ("Honda").

35.        The Plaintiff was informed by the Defendant, that if she would pay the account in full, the

           said account would not be reported to the credit bureaus as negative.

36.        Instead of opting for a settlement that the Defendant had offered, in order to prevent it

           from "hitting" her credit, she agreed to make a payment for the full balance owed.

37.        Plaintiff even received a letter from Defendant dated June 16, 2020, (see attached Exhibit)

           confirming receipt of her final payment, and stating that she now had a balance of $0.00

           on the Honda account.

38.        Yet despite making full payment towards the balance, the account was subsequently

           reported by the Defendant to the credit bureaus as late.

39.        As the Plaintiff no longer owes a balance to Honda, the balance that Defendant was

           seeking to collect was therefore non-existent; Defendant made the Plaintiff believe that

           she in fact owed such an amount to Honda when it was not the case.8

40.        The Defendant deceptively engaged in the collection of an invalid debt purportedly owed

           by the Plaintiff.

41.        Section 1692e of the FDCPA states:


7
  Semper v. JBC Legal Group, 2005 WL 2172377 (W.D. Wash. Sept. 6, 2005).
8
  Vangorden v. Second Round, L.P., 897 F.3d 433 (2d Cir. 2018). Consumer stated a claim under §§ 1692e(2), 1692e(10), and 1692f(1) when
she alleged that a collection letter falsely stated that she owed a debt and then requested payment on the alleged debt. Rejecting an argument by
the collector that § 1692g shielded it from liability, the Second Circuit held that “nothing in the text of the FDCPA suggests that a debtor’s ability
to state a § 1692e or § 1692f claim is dependent upon the debtor first disputing the validity of the debt in accordance with § 1692g.” Finally, the
court concluded that a letter misstating “the very existence” of a debt can mislead the least sophisticated consumer regardless of the intent of the
collector.




                                                                         -6-
                   Case 7:20-cv-08610-KMK Document 1 Filed 10/15/20 Page 7 of 14




                  “A debt collector may not use any false, deceptive, or misleading
                  representation or means in connection with the collection of any debt.
                  Without limiting the general application of the foregoing, the following
                  conduct is a violation of this section:

                  (2) The false representation of --

                  (A) the character, amount, or legal status of any debt.”

42.        Section 1692(f) of the FDCPA states:

                  “A debt collector may not use unfair or unconscionable means to collect
                  or attempt to collect any debt. Without limiting the general application of
                  the foregoing, the following conduct is a violation of this section:

                  (1) The collection of any amount (including any interest, fee, charge, or
                  expense incidental to the principal obligation) unless such amount is
                  expressly authorized by the agreement creating the debt or permitted by
                  law.”

43.        Defendant misrepresented the legal status of the alleged debt, as the debt was not owed

           by the Plaintiff.9

44.        Furthermore, shortly after receiving the Defendant’s initial communication letter, the

           Plaintiff notified the Defendant in writing, via United States Postal Service, that she was

           disputing the alleged debt and requested verification.

45.        Section 1692g(b) of the FDCPA states that if a consumer notifies a debt collector in

           writing, within thirty (30) days after receipt of an initial communication from a debt

           collector that the debt is disputed, the debt collector must cease collection of the debt until



9
  See Lee v. Kucker & Bruh, LLP, 2013 U.S. Dist. LEXIS 110363, 2013 WL 3982427 (S.D.N.Y. Aug. 2, 2013). ("Defendants argue that they are
not liable for violating the FDCPA because they did not know that they were misrepresenting that Mr. Lee's account was delinq uent. ([Footnote
1] Defendants rely on the decision in Stonehart v. Rosenthal, No. 01 Civ. 651, 2001 U.S. Dist. LEXIS 11566, 2001 WL 910771, at *6 (S.D.N.Y.
Aug. 13, 2001) (holding that to "state a claim under § 1692e(2) of the FDCPA, [the plaintiff] must show that [the debt collec tor] knowingly
misrepresented the amount of the debt"), and similar district court cases inside and outside this circuit. These cases, however, are at odds with
binding Second Circuit precedent.), See also Goldman v. Cohen, No. 01 Civ. 5952, 2004 U.S. Dist. LEXIS 25517, 2004 WL 2937793, at *10,
n.11 (S.D.N.Y. Dec. 17, 2004), aff'd on other grounds, 445 F.3d 152 (2d Cir. 2006). (concluding that analysis in Stonehart contradicts the plain
language of 1692k(c) and the law as stated by the Second Circuit). This argument is contrary to binding Second Circuit precedent. The Defendants
here are strictly liable for their violation of § 1692e. This Court holds that the misrepresentation in the Three Day Notice, the Verification and the
Petition for summary nonpayment eviction of a debt supposedly owed by Mr. Lee for rent and fuel charges, when in fact he was current on his
payments, is a violation of § 1692e(2)(A)."), Arias v. Gutman, Mintz, Baker & Sonnenfeldt LLP, No. 16-2165-cv, 2017 BL 407422 (2d Cir. Nov.
14, 2017). ("[S]ection 1692f contains a non-exhaustive list of unfair practices, including the collection of an invalid debt."))




                                                                         -7-
                  Case 7:20-cv-08610-KMK Document 1 Filed 10/15/20 Page 8 of 14




           the debt collector obtains verification and provides a copy of such varication to the

           consumer.

46.        The Plaintiff had been disputing this debt since its inception, and before the Defendant

           even began to collect upon it. Northstar knew about the disputed nature of the debt when

           it received the debt from the Creditor.

47.        The Defendant was notified of the dispute in writing yet failed to notate the dispute.

48.        Each and every notification of the debt's disputed status mandated that the Defendant

           report the disputed nature of the debt to the credit bureaus.

49.        The Defendant, despite having received the Plaintiff’s written dispute, nonetheless

           continued to illegally report this debt to the Credit Bureaus and therefore significantly

           damaged the Plaintiff’s credit report.

50.        Upon information and belief, when re-reporting the debt with the credit bureaus, the

           Defendant failed to report the disputed debt as disputed in violation of 15 U.S.C. §

           1692e(8).

51.        The Defendant failed to communicate that a disputed debt is disputed, in violation of 15

           U.S.C. § 1692e(8).10

52.        The Defendant’s conduct was false, deceptive, and misleading since it effectively avoided

           reporting the Plaintiff’s dispute even after being on notice of said dispute.

53.        The Defendant violated the FDCPA since it reported information about the debt that it




10
   Purnell v. Arrow Fin. Servs., LLC, 2007 U.S. Dist. LEXIS 7630, 2007 WL 421828 (E.D. Mich. Feb. 2, 2007). (The court stated "Congress has
identified as harmful the failure to report a disputed debt as disputed, and, whatever the wisdom of that policy choice, Congress did not distinguish
between communications that were intended and knowing as opposed to unintended and automatic. Indeed, the "directly or indire ctly" language
of Section 1692a(2) suggests that Congress saw no difference between the two. From the perspective of a consumer disputing a deb t, it similarly
matters not how it is that a dispute marker is lost. The harm inheres in the simple fact that information about an apparently undisputed debt in that
person's name exists in the credit reporting industry, which can have untold negative consequences for people who engage in c ommerce.")




                                                                        -8-
                  Case 7:20-cv-08610-KMK Document 1 Filed 10/15/20 Page 9 of 14




           knew to be false at the time that the reporting was made.11

54.        The Defendant failed to cease communications to the Plaintiff regarding the alleged debt,

           in violation of 15 U.S.C. § 1692c(c).

55.        Defendant’s actions violated 15 U.S.C. §§ 1692e, 1692e(8), 1692g(b) and 1692c(c) for

           engaging in false and deceptive means, for the failure to report a disputed debt as disputed,

           for failing to cease collection of the debt upon receipt of the Plaintiff’s written dispute,

           and for failing to cease communications to the Plaintiff.

56.        Plaintiff suffered injury in fact by being subjected to unfair and abusive practices of the

           Defendant.

57.        Plaintiff suffered actual harm by being the target of the Defendant’s misleading debt

           collection communications.

58.        Defendant violated the Plaintiff’s right not to be the target of misleading debt collection

           communications.

59.        Defendant violated the Plaintiff’s right to a truthful and fair debt collection process.

60.        Defendant used materially false, deceptive, misleading representations and means in its

           attempted collection of Plaintiff’s alleged debt.

61.        Defendant’s communications were designed to cause the debtor to suffer a harmful

           disadvantage in charting a course of action in response to Defendant’s collection efforts.

62.        The FDCPA ensures that consumers are fully and truthfully apprised of the facts and of

           their rights, the act enables them to understand, make informed decisions about, and

           participate fully and meaningfully in the debt collection process. The purpose of the



11
   See Janjua v. Ocwen Loan Servicing LLC, 1:14-cv-06303-CBA-JO (E.D.N.Y. Feb. 26, 2016). (Bagley, J.) ("[T]he plain language of 1692e(8),
indicates that a debt collector violates this provision if it communicates information about a debt that it knows or should k now to be false at the
time the communication is made.")




                                                                        -9-
           Case 7:20-cv-08610-KMK Document 1 Filed 10/15/20 Page 10 of 14




       FDCPA is to provide information that helps consumers to choose intelligently. The

       Defendant’s false representations misled the Plaintiff in a manner that deprived her of her

       right to enjoy these benefits, these materially misleading statements trigger liability under

       section 1692e of the Act.

63.    These deceptive communications additionally violated the FDCPA since they frustrate the

       consumer’s ability to intelligently choose his or her response.

64.    As an actual and proximate result of the acts and omissions of the Defendant, Plaintiff has

       suffered including but not limited to, fear, stress, mental anguish, emotional stress and

       acute embarrassment for which she should be compensated in an amount to be established

       by a jury at trial.

                                AS AND FOR A CAUSE OF ACTION
Violations of the Fair Debt Collection Practices Act brought by Plaintiff on behalf of herself and the
                             members of a class, as against the Defendant.
65.    Plaintiff re-states, re-alleges and incorporates herein by reference, paragraphs one (1)

       through one sixty-four (64) as if set forth fully in this cause of action.

66.    This cause of action is brought on behalf of Plaintiff and the members of a class.

67.    The class consists of all persons whom Defendant’s records reflect resided in the State of

       New York who communicated with Defendant’s representatives within one year prior to

       the date of the within complaint up to the date of the filing of the complaint; (a) Defendant

       attempted to collect on a non-existent debt; and (b) when reporting the debt with the

       national credit bureaus, Defendant failed to report the disputed debt as disputed; and (c)

       the Defendant made false statements in violation of 15 U.S.C. §§ 1692e(2)(A), 1692e(3),

       1692e(5), 1692e(8), 1692e(10) and 1692f(1).




                                                -10-
          Case 7:20-cv-08610-KMK Document 1 Filed 10/15/20 Page 11 of 14




68.   Pursuant to Federal Rule of Civil Procedure 23, a class action is appropriate and preferable

      in this case because:

             A. The class is so numerous that joinder of all members is impracticable, though

                 the precise number of class members may be known only to the Defendant.

                 Plaintiff estimates that each class has thousands of members.

             B. There are questions of law and fact common to the class and these questions

                 predominate over any questions affecting only individual class members. The

                 principal question presented by this claim is whether the Defendant violated

                 the FDCPA.

             C. The only individual issue is the identification of the consumers who observed

                 such language in their credit reports, furnished by the Defendant to the credit

                 bureaus (i.e. the class members), a matter capable of ministerial determination

                 from the records of Defendant.

             D. The claims of the Plaintiff are typical of those of the class members. All are

                 based on the same facts and legal theories.

             E. The Plaintiff will fairly and adequately represent the class members’ interests.

                 The Plaintiff has retained counsel experienced in bringing class actions and

                 collection-abuse claims. The Plaintiff's interests are consistent with those of

                 the members of the class.

69.   A class action is superior for the fair and efficient adjudication of the class members’

      claims. Congress specifically envisions class actions as a principal means of enforcing the

      FDCPA. 15 U.S.C. § 1692(k). The members of the class are generally unsophisticated

      individuals, whose rights will not be vindicated in the absence of a class action.




                                              -11-
           Case 7:20-cv-08610-KMK Document 1 Filed 10/15/20 Page 12 of 14




       Prosecution of separate actions by individual members of the classes would create the risk

       of inconsistent or varying adjudications resulting in the establishment of inconsistent or

       varying standards for the parties and would not be in the interest of judicial economy.

70.    If the facts are discovered to be appropriate, the Plaintiff will seek to certify a class

       pursuant to Rule 23(b)(3) of the Federal Rules of Civil Procedure.

71.    Collection attempts, such as those made by the Defendant are to be evaluated by the

       objective standard of the hypothetical “least sophisticated consumer.”

                         Violations of the Fair Debt Collection Practices Act

72.    The Defendant’s actions as set forth above in the within complaint violates the Fair Debt

       Collection Practices Act.

73.    Because the Defendant violated the Fair Debt Collection Practices Act, the Plaintiff and

       the members of the class are entitled to damages in accordance with the Fair Debt

       Collection Practices Act.

WHEREFORE, Plaintiff, respectfully requests preliminary and permanent injunctive relief, and that this

Court enter judgment in his favor and against the Defendant and award damages as follows:

              A. Statutory and actual damages provided under the FDCPA, 15 U.S.C. §

                  1692(k);

              B. Attorney fees, litigation expenses and costs incurred in bringing this action;

              C. Any other relief that this Court deems appropriate and just under the

                  circumstances.




                                              -12-
            Case 7:20-cv-08610-KMK Document 1 Filed 10/15/20 Page 13 of 14




                                    Dated: Woodmere, New York
                                         July 6, 2020

                                              /s/ Adam J. Fishbein___________
                                         Adam J. Fishbein, P.C. (AF-9508)
                                          Attorney at Law
                                            Attorney for the Plaintiff
                                             735 Central Avenue
                                                Woodmere, New York 11598
                                                  Telephone: (516) 668-6945
                                                    Email: fishbeinadamj@gmail.com

Plaintiff requests trial by jury on all issues so triable.

                                               /s/ Adam J. Fishbein___
                                           Adam J. Fishbein (AF-9508)




                                                   -13-
Case 7:20-cv-08610-KMK Document 1 Filed 10/15/20 Page 14 of 14
